The burden was upon the plaintiff to establish her freedom from contributory negligence. It was freezing weather. A sleet storm was raging which rendered the steps of the trolley car on which the plaintiff was a passenger very slippery. Before she attempted to alight from the car by stepping down upon its step she knew, or should have known, that it was very slippery. Her duty, before stepping down, was to take hold of the handle or grab bar and retain hold of it until she reached the ground. On her direct examination, plaintiff first stated that she had taken hold of the grab bar before stepping down; the next time she testified, on direct examination, upon this subject, she said that when she slipped on the step she then grabbed the bar. It is evident counsel for defendant purposed by his repeated inquiries to guard against a subsequent claim that the witness was not fully conversant with his questions and with the subject-matter of his inquiries. The record does not indicate the slightest unfairness or harshness toward the witness on the part of the examiner, neither does it indicate that the witness was embarrassed, confused or unduly nervous. At the conclusion of the cross-examination the court examined the plaintiff as follows: "Q. You say now that you didn't look at the step before stepping on it; when did you look at it if at all? A. When my foot slipped, then I looked at the step. Q. As your foot was slipping? A. Yes, sir. Then I grabbed the iron to hold myself from falling all the way down to the street, and there is where the step hit my head and side. Q. You want *Page 241 
it left now you did not look at it before you stepped on it, and the only time you looked at it was when you were slipping, is that right? A. Yes, sir." On her redirect examination her counsel re-examined the plaintiff upon this point: "Q. Now, I would like to know just when you took hold of that iron bar as far as you recall? A. When I went to slip, when my foot went from under me. I tried to hold myself up. Q. Had you taken hold of the iron bar before that time? A. I don't remember now to recall it."
I cannot agree with my brethren that it was for the jury to choose between these conflicting statements. It was for the jury to determine whether the plaintiff had established by a fair preponderance of the evidence that she took hold of the grab bar before stepping down upon the slippery step. I am unable to hold that the jury might reasonably have reached this conclusion upon the plaintiff's testimony. My brethren say that the jury's conclusion derives "adequate support" from the testimony of defendant's witness, the motorman, Simon. He said, "She got hold of the bar, and down to the step, released her hold, and she fell." This statement does not clearly indicate that the witness meant to say that the plaintiff grabbed the bar before stepping down, it also indicates that she released her hold too soon; due care required her to hold on to the bar until she reached the ground. Nothing in this witness' testimony, or in the rest of the testimony, shows that her release of the bar, if she did release it, was due to her slipping. The only other evidence on this point was plaintiff's statement made to the defendant's investigator shortly after the accident. The investigator wrote it down, the daughter of the plaintiff read it to her and she said it was true. This statement, made shortly after the accident, at a time when the plaintiff had, so far as appears, no motive for misstatement, *Page 242 
was, that as she stepped from the platform to the step her feet went from under her and she slipped on the ice on the step, that she tried to grab something, but was unable to do so. It was an admitted fact that plaintiff made this statement, and that upon its being read to her, she said it was true. In my opinion the affirmative answer of the jury to the question, "Did the plaintiff have hold of the grab handle or bar on the trolley car at the time she slipped?" was not justified upon the evidence. Nor was the verdict justified, since the plaintiff had failed to show that she exercised reasonable care in alighting from the car, by taking hold of the grab bar before stepping to the slippery step, and by holding on to it until she reached the ground.
"This plaintiff was obliged to take up and carry the burden of proving not only the alleged negligence of the defendant, but also her own due care, either by direct evidence or by proving `facts and circumstances' which fairly and reasonably support and justify the inference of negligence on the one hand and of due care on the other; for a jury is never at liberty to guess or surmise the existence of either." Seabridge v. Poli,98 Conn. 297, 304, 119 A. 214; Fay v. Hartford Springfield Street Ry. Co., 81 Conn. 330, 71 A. 64.